t c summary opinion united_states tax_court jean erick fortius petitioner v commissioner of internal revenue respondent docket no 23746-05s filed date jean erick fortius pro_se laura a price for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and a dollar_figure addition_to_tax under sec_6651 the issues for decision are whether petitioner qualifies as a head_of_household whether petitioner is entitled to an earned_income_credit whether petitioner can deduct dollar_figure for business-related expenses and whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a timely tax_return background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in orlando florida petitioner lived in massachusetts in with his wife and son petitioner worked as a taxi cab driver that year and leased a cab from a company in boston petitioner was responsible for purchasing gasoline for the cab petitioner and his wife did not file a joint federal_income_tax return petitioner instead filed as a head_of_household and claimed an earned_income_credit with respect to his son petitioner reported the income and expenses related to the taxi cab on schedule c profit or loss from business adjustments not addressed in this opinion are computational petitioner claimed a total of dollar_figure of expenses on schedule c petitioner filed hi sec_2002 return on date respondent issued petitioner a notice_of_deficiency in date denying the claimed credit and deductions respondent also changed petitioner’s filing_status to married_filing_separately and determined a late-filing addition_to_tax petitioner filed a timely petition with the court discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof head_of_household sec_1 imposes a special income_tax rate on a taxpayer filing as head_of_household an individual shall be considered a head_of_household if inter alia he is not married at the close of the taxable_year sec_2 because petitioner was married at the close of he is not considered a head_of_household respondent’s determination on this issue is sustained earned_income_credit an eligible_individual may be allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 in the case of an individual who is married the earned_income_credit is allowed only if a joint_return is filed for the taxable_year under sec_6013 sec_32 as mentioned above petitioner did not file a joint_return for sec_6013 provides generally that where a taxpayer has filed a separate_return for a taxable_year and the time prescribed for filing has expired the taxpayer nevertheless may make a joint_return with his spouse petitioner and his wife have not attempted to file a joint_return however and the election under sec_6013 cannot be made after either spouse timely petitions the court in response to a notice_of_deficiency for the year in issue sec_6013 91_tc_926 respondent’s determination on this issue is sustained schedule c deductions a taxpayer who is carrying_on_a_trade_or_business generally may deduct ordinary and necessary expenses paid_or_incurred in connection with the operation of the business sec_162 110_tc_402 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs at trial petitioner asserted that he incurred the following expenses in connection with driving a taxi cab dollar_figure for leasing the cab dollar_figure for gasoline and dollar_figure for cleaning and washing the cab petitioner credibly testified that he leased a cab for an average of or days a week at a cost of dollar_figure to dollar_figure a day petitioner also testified that he paid for gasoline for each day he drove petitioner used cash to pay the lease and to purchase gasoline respondent disallowed the claimed expenses because of petitioner’s failure to maintain records in accordance with as mentioned above petitioner claimed dollar_figure of expenses on schedule c this amount represents dollar_figure of leasing expense and dollar_figure of bad_debt expense a notation on schedule c suggests that petitioner may have intended to claim the dollar_figure as car and truck expense in any event petitioner offered no testimony with respect to the claimed deduction for dollar_figure and we therefore consider that petitioner has conceded this amount of the adjustment see 117_tc_117 n petitioner did not claim any amount for gasoline or cleaning and washing expenses on schedule c sec_6001 respondent acknowledges however that petitioner drove a taxi cab during the year in issue and incurred some amount of expenses where a taxpayer establishes that he incurred a business_expense but cannot prove the amount of the expense the court may approximate the amount allowable bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir king v commissioner tcmemo_2006_112 to apply the cohan_rule the court must have a reasonable basis for estimating the amount of the expense 85_tc_731 keenan v commissioner tcmemo_2006_45 based on petitioner’s credible testimony and respondent’s acknowledgment that petitioner incurred expenses we conclude it is appropriate to apply the cohan_rule we conclude that in petitioner leased a cab days a week for weeks at a cost of dollar_figure a day for a total of dollar_figure we also conclude that petitioner spent dollar_figure on gasoline for the year representing an the rule announced in 39_f2d_540 2d cir does not apply to expenses relating to listed_property which generally includes any passenger_automobile sec_274 sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir seidel v commissioner tcmemo_2005_67 however the term passenger_automobile does not include any vehicle used by the taxpayer directly in the trade_or_business of transporting persons for compensation or hire sec_280f sec_1_280f-6 income_tax regs the cab that petitioner leased therefore is not listed_property average of dollar_figure a day petitioner offered no testimony or other evidence with respect to cleaning and washing expenses petitioner therefore is not entitled to a deduction for this item see vanicek v commissioner supra respondent’s determination on this issue is modified to the extent that petitioner is entitled to a deduction of dollar_figure addition_to_tax under sec_6651 if a tax_return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 the commissioner has the burden of production with respect to the liability of any individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 the parties stipulated that petitioner filed hi sec_2002 tax_return on date respondent therefore has met his burden of production at trial petitioner offered no testimony with respect to this issue accordingly respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
